Citation Nr: 9930320	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-13 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had verified active service from April 1948 to 
September 1966.  The record also indicates that the veteran 
had active duty from sometime in 1942 to approximately 
September 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

Initially, the Board notes that the appellant's claim was 
first before the Board in November 1997.  At that time, it 
was remanded due to the appellant's request for an RO 
hearing, which had not been conducted prior to the claim's 
certification to the Board.  Review of the record shows that 
the RO complied with the Board's directive, as required by 
law.  See Stegall v. West, 11 Vet. App. 268 (1998).  An RO 
hearing was conducted on February 9, 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained by the RO.

2.  The record shows that the veteran died on Sept [redacted], 
1995, at the age of 73, due to an intraoral gunshot wound.

3.  Prior to the veteran's death, service connection had been 
granted for arthritis of multiple joints, assigned a 30 
percent evaluation; for pulmonary fibrosis with emphysema, 
assigned a 30 percent evaluation; for myositis and neuralgia, 
right brachial plexus, from cervical nerve root pressure, 
assigned a 20 percent evaluation; and for postoperative 
residuals, bilateral inguinal hernias, assigned a 
noncompensable evaluation.  The veteran's combined disability 
rating was 60 percent.

4.  The medical evidence of record supports a finding that 
the veteran experienced depression, which was secondary to 
his service-connected disabilities; this depression 
materially contributed to the veteran's death from a self-
inflicted intraoral gunshot wound.

5.  The veteran was mentally unsound at the time of suicide.


CONCLUSION OF LAW

The veteran's depression, secondary to his service-connected 
disabilities, materially contributed to his death by suicide.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.302, 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the Board finds that the appellant has 
submitted a claim that is plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Further, after reviewing the record, the Board is 
satisfied that all relevant facts have been fully developed 
and that the case is properly in appellate status.

I.  Pertinent Laws and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1999).  To constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (1999).  To be a contributory cause of death, 
evidence must show that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  In 
effect, the service-connected disability, to be a 
contributory cause of death, must be shown to have combined 
with the principal cause of death, that it aided or lent 
assistance to the cause of death.  It is not sufficient to 
show that it casually shared in producing death; a causal 
relationship must be shown.  38 C.F.R. § 3.312(c)(1) (1999).

Specifically, as to service connection for mental unsoundness 
in suicide, in order for suicide to constitute willful 
misconduct, the act of self-destruction must be intentional.  
38 C.F.R. § 3.302 (1999).  A person of unsound mind is 
incapable of forming an intent (or guilty mind), which is an 
essential element of willful misconduct.  Id.  It is a 
constant requirement for favorable action that the 
precipitating mental unsoundness be service-connected.  Id.  
Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequence of 
such an act, or was unable to resist such an impulse, is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  Id.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
Id.  A reasonable adequate motive for suicide may be 
established by affirmative evidence showing circumstances 
which could lead a rational person to self-destruction.  Id.

Mental unsoundness is a generic term that necessarily 
includes both service-connectable mental disabilities, as 
well as disorders for which service connection may not be 
granted, such as personality disorders.  See Elkins v. Brown, 
8 Vet. App. 391, 397 (1995); see also 38 C.F.R. §§ 3.303(c), 
4.130 (1999).

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (1999).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).


II.  Factual Background

The veteran's death certificate shows that the veteran died 
of an intraoral gunshot wound on September [redacted], 1995.  
The veteran's death was determined to be a suicide, and no 
underlying causes were listed.

The veteran's service medical records are negative for any 
complaints or findings of a mental disorder.

In a January 1967 rating decision, service connection was 
granted for arthritis of multiple joints, with a 30 percent 
disability rating assigned; for pulmonary fibrosis with 
emphysema, with a 30 percent disability rating assigned; for 
myositis and neuralgia, right brachial plexus, from cervical 
nerve root pressure, with a 20 percent disability rating 
assigned; and for postoperative residuals, bilateral inguinal 
hernias, with a noncompensable evaluation assigned.  The 
veteran's combined disability rating was 60 percent.

The veteran's VA treatment records contain a Mental Health 
Clinic note dated in December 1982.  At that time, the 
veteran stated that he had pain and discomfort and that he 
could not sleep.  It had gotten to the point where the 
veteran did not feel that life was worth living.  He 
frequently awoke with pain in his hands and coughing and 
stomach pain.  The veteran was tired all of the time but 
denied tearfulness, easy irritability, and any appetite 
change.  No prior psychiatric treatment was noted, and the 
veteran reported no history of suicide attempts.  He stated 
that he had been tempted a few times but had never tried.  
The veteran also stated that he had told his wife the night 
before that he would rather be dead.  She was upset by this.  
It was noted that the veteran's mood was depressed, that his 
affect was sad, and that he was tearful at times.  He denied 
any suicidal intent, and there was no evidence of psychotic 
thinking.  The veteran's judgment was good.  The recorded 
assessment was depression, secondary to physical illness and 
pain.

Additional VA treatment records (dated from March 1984 to 
December 1986) document frequent visits to the Mental Health 
Clinic and periodic visits to the Internal Medicine Clinic.  
Throughout 1984, it was noted that the veteran reported 
continued moderate arthritic pain.  He denied any depression 
and was not found to be suicidal.  He was found to be 
improved and essentially stable.

In the early part of 1985, the veteran reported that he was 
going downhill again and that he needed help.  It was noted 
at that time that the veteran was neither suicidal nor 
homicidal.  A September 1985 Mental Health Clinic note 
reflects the veteran's outpatient visit for chronic anxiety 
and depression.  The veteran was found to be essentially 
stable, and he denied any depression.  His sleep and appetite 
were good, although he complained of chronic arthritis pain.

Throughout 1986, the veteran reported that his relationship 
with his wife was good and that he was enjoying his work.  He 
complained of arthritic pain and discomfort of moderate 
intensity, but he was not depressed or suicidal.

A private medical record (dated in February 1989) reflects 
the veteran's treatment for depression and his complaints of 
impotency.  Upon physical examination, the veteran's 
physician stated that the veteran's impotence might very well 
have a psychogenic etiology, in view of his chronic 
depression.  Alternatively, the physician also opined that it 
could be due to vascular insufficiency, given the veteran's 
cramping in his lower extremities with ambulation.

A December 1989 VA Mental Health Clinic note reflects the 
veteran's reports that he was fine and that his depression 
was under control.  The veteran admitted that at times he did 
not function well, but he kept busy.  Objectively, it was 
noted that the veteran was frustrated and a bit angry, 
waiting for his appointment.  The veteran explained that he 
had another appointment and that he had hoped to be able to 
make that one also.  The veteran's interaction was 
reasonable, and he was not found to be a danger to himself or 
others.  The assessment was dysthymic disorder and arthritis, 
stable.

A March 1990 VA Mental Health Clinic note reflects the 
veteran's report that he was under control.  He preferred to 
keep active but knew not to overdo it.  About 20 years 
before, the veteran had decided not to have cervical surgery 
for arthritis of the neck, as he did not want to risk ending 
up in a wheelchair.  He stated that he was pleased with this 
decision despite the continued pain.  In April 1990, it was 
noted that the veteran had a gradual worsening of neck pain.  
The veteran reported that he took 1000 mg. of salsalate, but 
the medication seemed less effective.  He always had an ache 
in his neck and right arm, and when he walked, he carried his 
right arm against his body, in order to minimize the pain.  
The veteran also reported chronic weakness in the right arm.  
The recorded assessment was progressive cervical degenerative 
joint disease.  The veteran's prescribed dosage of salsalate 
was increased to 1,500 mg.  In July 1990, the veteran 
reported that he was fine.  His neck pain had decreased, and 
he kept himself busy with a variety of activities.  The 
recorded assessments were dysthymic disorder, mild, and 
cervical degenerative joint disease, following World War II 
trauma.  The following month, in August 1990, it was noted 
that the veteran's degenerative joint disease of the spine 
was stable.  In November 1990, the veteran related doing 
relatively well.  There was no evidence of overt depression, 
and it was noted that the veteran was stabilized on his 
present dosage of antidepressant.

Documented VA treatment throughout 1991 pertains primarily to 
the veteran's infected folliculitis, although it was noted in 
May and November that the veteran had dysthymic disorder and 
that he had possible neuropathy.

VA treatment throughout 1992 again pertained primarily to the 
veteran's physical complaints, including his degenerative 
joint disease.  In July, the veteran reported that his 
degenerative joint disease was the same, as long as he took 
the salsalate.

Throughout 1993 and 1994, the veteran's history of dysthymic 
disorder was noted, but the veteran did not seek treatment 
for it.  The veteran's history of degenerative joint disease 
was also noted, but no specific treatment was documented in 
this regard, except for prescription refills.

In June 1995, the veteran sought treatment for his 
depression.  At that time, the veteran's history of chronic 
anxiety and depression was noted.  The veteran stated that he 
had become depressed about six to seven years earlier and 
that he had had suicidal thoughts, but he denied any suicidal 
gesture or attempt.  The veteran was found to have a mildly 
depressed mood, and he was also anxious.  He denied any 
suicidal or homicidal ideas.  The recorded assessment was 
major depression.  PTSD and organic affective disorder were 
to be ruled out.  A July 1995 outpatient psychiatry intake 
note reflects the veteran's need for prescription refills.  
It was again noted that the veteran had become very depressed 
about six to seven years before.  The veteran stated that he 
did not know what the depression was about.  He also stated 
that he let himself get out of control in terms of his 
organizing and performing work functions.  Objectively, the 
veteran appeared euthymic, anxious, and irritable.  His 
affect appeared mildly intense and mildly decreased in range.  
The veteran was not labile, and his affect was appropriate to 
his thought content.  It was noted that the veteran had 
transient thoughts of suicide when he was overtired or wound 
up in a client's problems.  It was also noted that he had no 
suicidal intent.  Diagnosis was deferred until after the 
veteran's other records were received.  In August 1995, it 
was noted that the veteran had mild dysthymic disorder, 
chronic obstructive pulmonary disease, and arthritis.  Mental 
status evaluation found the veteran's mood to be mildly 
depressed.  The assessment was mild dysthymic disorder, 
recurrent, in remission with antidepressants.  The veteran 
was to continue on his current medications.

In support of her claim, the appellant's daughter (a licensed 
psychologist) submitted a detailed statement, in which she 
indicated that the veteran's self-inflicted gunshot wound 
(his suicide) was service-connected.  She noted that at the 
time of his retirement from service, the veteran had been 
found to have chronic musculoskeletal problems with his back, 
his neck, and his right shoulder, arm, and wrist.  The 
veteran was subsequently service-connected for multiple joint 
arthritis.  The daughter stated that the veteran's condition 
had deteriorated over the years following his retirement and 
that he had been in constant and severe pain, which affected 
the entire right side of his body.  She pointed out that the 
veteran had been in almost continuous mental health treatment 
from 1982 to 1995.  She also pointed out two events that 
occurred just prior to the veteran's suicide.  The veteran 
and his spouse had returned from a family visit over Labor 
Day weekend.  This had required a long drive, and it was 
apparent that the veteran's driving ability was becoming more 
limited and unsafe.  The following weekend, on Sunday, the 
veteran had attempted to bring in a tray of hamburgers from 
the grill but had dropped a hamburger onto the living room 
rug, because his right arm was very unsteady.  While 
attempting to clean the rug, the veteran became upset and 
told his wife that he was going out.  He disappeared into his 
office briefly and then walked out the front door.  The 
veteran never returned home, and he killed himself the next 
day, Monday, with a gun he had had hidden behind a filing 
cabinet in his office.  In conclusion, the daughter opined 
that it appeared that the combination of the veteran's 
service-connected disabilities and  his chronic pain due to 
these disabilities, as well as his depression and anxiety and 
other factors, created a particularly vulnerable time for the 
veteran in September 1995, which resulted in his suicide on 
September [redacted].

At the appellant's RO hearing (conducted in February 1998), 
the appellant's service representative outlined the 
disabilities for which the veteran had been granted service 
connection and noted that the veteran had been evaluated as 
60 percent disabled.  (Transcript (T.) at 1-2).  He 
reiterated the appellant's contention that the veteran's 
chronic pain due to these disabilities had led to his 
suicide.  (T. at 2).  He also stated, in the alternative, 
that this chronic pain had caused the veteran's depression 
and that this depression led to the veteran's suicide.  Id.  
The appellant herself testified that the veteran had asked 
her to monitor his driving shortly after he started taking 
medication for pain.  Id.  The appellant also stated that the 
veteran had used a [TENS] unit to try and control the chronic 
pain in his neck and arm.  (T. at 4).  When asked if the 
veteran had worn the [TENS] unit all day, the appellant 
responded that he had worn it during waking hours, after 
taking a shower.  (T. at 5).  When asked about events that 
led up to the veteran's suicide, the appellant recounted that 
the veteran had been cooking and that when he came into the 
living room, he dropped a greasy spatula on the new white 
rug.  (T. at 7).  The veteran had become upset when the 
appellant had tried to clean the rug.  Id.  He figured he 
could do it.  Id.  He then said that he "couldn't take 
anymore."  Id.  The veteran then went into the office and 
put on a shirt.  Id.  As he passed the dining room door, the 
veteran said to the appellant that he was leaving now.  Id.  
Those were the last words the veteran said to her.  Id.  The 
appellant's daughter stated her credentials, indicating that 
she held a Doctorate in Human Development and Psychology from 
Boston University.  Id.  She was a licensed and practicing 
psychologist and a full professor in psychology at the 
University of Massachusetts.  Id.  She stated that the 
veteran had been in chronic pain from the 1960s and that he 
had been rated as 60 percent disabled when he retired from 
service.  (T. at 9).  The daughter noted that the veteran had 
been on a dozen medications at the time of his death.  Id.  
She had been convinced the last five years of the veteran's 
life that there was significant impairment in the veteran's 
cognitive reasoning and judgment.  Id.  She also stated that 
the clinical records showed that the veteran was very much 
aware of being in constant pain and that he thought that life 
was not worth living.  Id.  The veteran's chronic pain was 
well-documented and had increased in severity.  (T. at 9-10).  
She was convinced that at some level this had led to his 
suicide.  (T. at 10).  The daughter indicated that she 
thought one of the problems from Labor Day weekend had been 
the long drive involved.  (T. at 12).  Maybe the veteran 
realized that he should not have been driving.  Id.  She also 
stated that as people age, they lose coping resources that 
they had previously had.  (T. at 13).  The daughter also 
reiterated her concern about the veteran's loss of cognitive 
ability and the interaction of the medications he had been 
taking.  Id.  She testified that the veteran's pain had been 
real and that it had caused him despair.  (T. at 15).  She 
also testified that suicide could never be predicted, but she 
knew that the veteran had certainly had all the risk factors.  
(T. at 16).  The daughter summarized that there was a 
continuous record of both the physical and mental health 
problems experienced by the veteran and his deterioration and 
that this directly led to his suicide.  (T. at 17).

Unsigned statements and letters from the veteran were 
submitted by the appellant at her RO hearing.  While these 
statements speak to the marital and financial problems the 
veteran was having at the time they were written, they also 
reference, in part, the worsening of his physical 
disabilities.

III.  Analysis

Initially, the Board acknowledges the appellant's alternative 
contentions as to why she is entitled to service connection 
for the cause of the veteran's death.  First, the appellant 
has asserted that the pain the veteran experienced due to his 
service-connected disabilities caused him to commit suicide.  
Second, the appellant has asserted that the veteran should 
have been diagnosed with PTSD while he was alive and that his 
PTSD was caused by events in service.  As such, the veteran's 
PTSD put him at high risk for committing suicide.  Given the 
Board's favorable determination in this matter, as to the 
veteran's depression, secondary to his service-connected 
disabilities, and its material contribution to his death by 
suicide, the Board will not address the alternative basis 
upon which the appellant sought entitlement to service 
connection for the cause of the veteran's death.

Initially, the Board finds that the veteran was mentally 
unsound at the time of his suicide.  As such, the veteran's 
act of suicide does not constitute willful misconduct.  See 
38 C.F.R. § 3.302(a).  In this respect, the Board stresses 
the veteran's unfortunately successful act of suicide and VA 
regulation that provides for the act of suicide to be 
evidence of mental unsoundness.  See 38 C.F.R. § 3.302(b)(2).  
Additionally, the Board notes the daughter's opinion (which 
is competent medical evidence in this instance, given her 
credentials) that the veteran's cognitive ability and 
judgment had been impaired at the time of his suicide.  
Indeed, the daughter testified at the appellant's RO hearing 
that she had been convinced five years prior to the veteran's 
suicide that his cognitive abilities had been impaired.

Having found the veteran to be mentally unsound at the time 
of his suicide, the Board must now address whether the 
veteran's mental unsoundness is service-connected.  See 
38 C.F.R. § 3.302(a)(3).  In this respect, the Board notes 
the assessment reflected in the December 1982 VA Mental 
Health Clinic note, which diagnosed the veteran's depression 
as secondary to his physical illness and pain.  The Board 
also reiterates the veteran's service-connected disabilities 
at the time of his suicide: arthritis of multiple joints; 
pulmonary fibrosis with emphysema; myositis and neuralgia; 
right brachial plexus, from cervical nerve root pressure; and 
postoperative residuals, bilateral inguinal hernias.  His 
combined disability rating was 60 percent at the time of his 
death.  As outlined above, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  See 38 C.F.R. § 3.310(a).  
Accordingly then, given the assessment contained in the 
veteran's VA treatment records (the December 1981 VA Mental 
Health Clinic note), the Board finds that the veteran was 
entitled to service connection for his depression, secondary 
to his service-connected disabilities.  Id.

Having found that the veteran was entitled to service 
connection for his depression, secondary to his service-
connected disabilities, the Board must now address whether 
this depression was either a principal or contributory cause 
of the veteran's death.  See 38 C.F.R. § 3.312(a).  In this 
respect, while the Board does not find that the veteran's 
depression, secondary to his service-connected disabilities, 
principally caused him to commit suicide, the Board does find 
that this depression materially contributed to it.  See 
38 C.F.R. § 3.312(c).  Here, the Board cannot ignore the 
opinions expressed by the veteran's daughter, a licensed and 
practicing psychologist, that the veteran's chronic pain and 
depression, along with other factors, created a particularly 
vulnerable period for the veteran in September 1995 and led 
in some way to the veteran's act of suicide.  Further, the 
Board finds persuasive, as precipitating factors in the 
veteran's suicide, the incidents reported by both the 
appellant and her daughter surrounding Labor Day weekend and 
the following weekend.  The veteran's physical impairments, 
particularly his right-sided weakness and pain, had 
apparently troubled him while driving home from Labor Day 
weekend and on the following weekend, when he dropped 
something greasy on the living room floor and needed the 
appellant's help in cleaning up.  In effect, the Board finds 
that the veteran's depression, secondary to his service-
connected disabilities, aided and lent assistance to the 
production of death.  Id.  The veteran's depression aided his 
act of suicide.

In reaching this conclusion, the Board stresses the complete 
lack of evidence against the appellant's claim.  Here, with 
the appellant having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the Board must then weigh the evidence of 
record.  In this instance, the Board finds nothing to rebut 
such entitlement.  


ORDER

Service connection for the cause of the veteran's death is 
granted.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

